DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation comprises the term “if” at multiple times which renders the claim indefinite as it cannot be specifically known whether the condition takes place or not.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation comprises the term “if” at multiple times which renders the claim indefinite as it cannot be specifically known whether the condition takes place or not.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation comprises the term “if” at multiple times which renders the claim indefinite as it cannot be specifically known whether the condition takes place or not.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "the driver chip comprises a second processor" in line 14.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-12, 15-16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Pub 2017/0069257).

With respect to claim 1, Lee discloses a drive control method, being applied to a controller, (see par 0008; discloses  the display device includes a display panel, a source drive IC configured to supply a data signal to the display panel and including a calibrating unit, a timing controller configured to supply a data control signal and a frame data to the source drive IC) the method comprising: adding at least one configuration instruction into a target region of one row of data to obtain a target row of data, wherein the target region comprises at least one of a blank region and a region where display data is located; (see par 0098; discloses In each vertical blank period (Vb period) disposed between the active periods of the respective frames, the timing controller 410 transmits data control signals Packet 2, Packet 3, . . . of the packets containing information required for the partial-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12)  and sending the target row of data to a first driver chip, (see par 0104; discloses  the timing controller 410 may transmit the data control signals Packet1, Packet 2, Packet 3, . . . through the channel lines CHL for every initialization period of every frame, and transmit a CV request command through the common bus line CBL.) wherein the configuration instruction is intended for self-configuration of a drive parameter by the first driver chip (see par 0102; discloses each of the source drive ICs S-IC 1 to S-IC 12 re-sets the calibration value within a short period by refreshing the previously set calibration value and performing a partial-initialization in response to the data control signals Packet 2, Packet 3, . . . in the form of the packet received during each Vb period (partial-initialization period).).

With respect to claim 2, Lee discloses wherein adding the at least one configuration instruction into the target region of the row of data to obtain the target row of data comprises: determining at least one region to be adjusted in the region where the display data is located; and with respect to each of the at least one region to be adjusted, adding a configuration instruction that matches the region to be adjusted to a position before and adjacent to the region to be adjusted in the target region (see par 0098; discloses In each vertical blank period (Vb period) disposed between the active periods of the respective frames, the timing controller 410 transmits data control signals Packet 2, Packet 3, . . . of the packets containing information required for the partial-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12).

Lee disclose wherein adding the at least one configuration instruction into the target region of the row of data to obtain the target row of data comprises: adding at least one configuration set into the target region of the row of data to obtain the target row of data; wherein each of the at least one configuration set comprises the configuration instruction and an instruction identifier adjacent to and before or after the configuration instruction, the instruction identifier being intended to indicate a position of the configuration instruction (see par 0095; discloses the timing controller 410 transmits a data control signal Packet 1 of a first packet containing information required for the full-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12. Subsequent to the first control signal Packet 1 of the first packet, the timing controller 410 transmits unique IDs (for example, IDs 1 to 12) assigned to the source drive ICs S-IC 1 to S-IC 12, respectively, to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12 during a second part of the full-initialization period; see par 0072; discloses  the unique ID assigned for each source drive IC 310 may be used, so that it is possible to determine the calibration values for each source drive IC 310 based on the associated unique IDs, and transmit and store the calibration values without dualizing each source drive IC 310 or adding a physical pin.).

	With respect to claim 9, Lee disclose wherein each of the at least one instruction identifier is constituted by at least two different K-codes (see par 0059; discloses each of the source drive ICs 310 is assigned with a unique ID associated with a calibration value for each source drive IC 310);

With respect to claim 10, Lee disclose a drive control method, being applied to a first driver chip, the method comprising: receiving a target row of data sent by a controller, wherein the target row of data is row data obtained by adding, by the controller, at least one configuration instruction into a target region of one row of data, the target region comprising at least one of a blank region and a region where display data is located; (see par 0098; discloses In each vertical blank period (Vb period) disposed between the active periods of the respective frames, the timing controller 410 transmits data control signals Packet 2, Packet 3, . . . of the packets containing information required for the partial-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12) and self-configuring a drive parameter based on the configuration instruction of the target row of data, and driving a display panel based on display data of the target row of data (see par 0102; discloses each of the source drive ICs S-IC 1 to S-IC 12 re-sets the calibration value within a short period by refreshing the previously set calibration value and performing a partial-initialization in response to the data control signals Packet 2, Packet 3, . . . in the form of the packet received during each Vb period (partial-initialization period)).

With respect to claim 11, wherein the region where the display data is located comprises a plurality of sub-regions; (see fig. 4; discloses plurality of periods comprises initialization period, active period, vertical blanking period ) and self-configuring the drive parameter based on the configuration instruction of the target row of data comprises: with respect to each of the sub-regions, if a configuration instruction is located before and adjacent to the sub-region in the target region, self-configuring a drive parameter based on the configuration instruction (see par 0098; discloses In each vertical blank period (Vb period) disposed between the active periods of the respective frames, the timing controller 410 transmits data control signals Packet 2, Packet 3, . . . of the packets containing information required for the partial-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12; see par 0102; discloses each of the source drive ICs S-IC 1 to S-IC 12 re-sets the calibration value within a short period by refreshing the previously set calibration value and performing a partial-initialization in response to the data control signals Packet 2, Packet 3, . . . in the form of the packet received during each Vb period (partial-initialization period) ).

With respect to claim 12, Lee discloses further comprising: restoring the drive parameter thereof to an initial drive parameter after self- configuring the drive parameter based on the configuration instruction and driving the display panel based on the data in the sub-region each time (see par 0102; discloses each of the source drive ICs S-IC 1 to S-IC 12 re-sets the calibration value within a short period by refreshing the previously set calibration value and performing a partial-initialization in response to the data control signals Packet 2, Packet 3, . . . in the form of the packet received during each Vb period (partial-initialization period)).


With respect to claim 15, Lee discloses wherein after receiving the target row of data sent by the controller, the method further comprises: each time one instruction identifier is detected, determining an instruction adjacent to and after or before the instruction identifier as a configuration instruction, wherein the instruction identifier is intended to indicate a position of the configuration instruction ((see par 0095; discloses the timing controller 410 transmits a data control signal Packet 1 of a first packet containing information required for the full-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12. Subsequent to the first control signal Packet 1 of the first packet, the timing controller 410 transmits unique IDs (for example, IDs 1 to 12) assigned to the source drive ICs S-IC 1 to S-IC 12, respectively, to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12 during a second part of the full-initialization period; see par 0072; discloses  the unique ID assigned for each source drive IC 310 may be used, so that it is possible to determine the calibration values for each source drive IC 310 based on the associated unique IDs, and transmit and store the calibration values without dualizing each source drive IC 310 or adding a physical pin).

With respect to claim 16, Lee discloses wherein each of the at least one instruction identifier is constituted by at least two different K-codes (see par 0059; discloses each of the source drive ICs 310 is assigned with a unique ID associated with a calibration value for each source drive IC 310).

With respect to claim 19, Lee discloses a display device, comprising a controller and a plurality of driver chips (see fig. 1; discloses display device 10 comprising control board 400 and plurality of driver chips 310); wherein the controller comprises a first processor and a first memory operable to store at least one instruction executable by the first processor (see fig. 1; timing controller 410; memory 420); wherein the first processor is operable to: add at least one configuration instruction in a target region of one row of data to obtain a target row of data, wherein the target region comprises at least one of a blank region and a region where display data is located; (see par 0098; discloses In each vertical blank period (Vb period) disposed between the active periods of the respective frames, the timing controller 410 transmits data control signals Packet 2, Packet 3, . . . of the packets containing information required for the partial-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12) and send the target row of data to a first driver chip, (see par 0104; discloses  the timing controller 410 may transmit the data control signals Packet1, Packet 2, Packet 3, . . . through the channel lines CHL for every initialization period of every frame, and transmit a CV request command through the common bus line CBL.) wherein the configuration instruction is intended to for self-configuration of a drive parameter by the first driver chip; (see par 0102; discloses each of the source drive ICs S-IC 1 to S-IC 12 re-sets the calibration value within a short period by refreshing the previously set calibration value and performing a partial-initialization in response to the data control signals Packet 2, Packet 3, . . . in the form of the packet received during each Vb period (partial-initialization period).) and the driver chip comprises a second processor and a second memory operable to store at least one instruction executable by the second processor;  (see par 0076; discloses Each source drive IC 310 includes a receiving unit 312 and a data signal generating unit 318. The receiving unit 312 receives the data control signal DCS and the frame data from the timing controller 410, and transmits the received data control signal DCS and frame data to the data signal generating unit 318. In one embodiment, the receiving unit 312 may include a receiving terminal (Rx) input buffer); wherein the second processor is operable to: receive a target row of data sent by the controller, (see par 0044; discloses The source drive ICs 310 receive a data control signal and a frame data from the timing controller 410, and generate data signals in response to the received data control signal and frame data) wherein the target row of data is a row of data obtained by adding by the controller at least one configuration instruction in a target region of one row of data, the target region comprising at least one of a blank region and a region where display data is located; (see par 0098; discloses In each vertical blank period (Vb period) disposed between the active periods of the respective frames, the timing controller 410 transmits data control signals Packet 2, Packet 3, . . . of the packets containing information required for the partial-initialization to each of the source drive ICs S-IC 1 to S-IC 12 through each of the channels TCON Tx 1 to TCON Tx 12) and self-configure a drive parameter for the first diver chip based on the see par 0102; discloses  each of the source drive ICs S-IC 1 to S-IC 12 re-sets the calibration value within a short period by refreshing the previously set calibration value and performing a partial-initialization in response to the data control signals Packet 2, Packet 3, . . . in the form of the packet received during each Vb period (partial-initialization period). The refreshed calibration value may be updated and stored in the second resister 316a of each of the source drive ICs S-IC 1 to S-IC 12.; see par 0044 as well).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub 2017/0069257) in view of Lee et al (US Pub 2014/0078133) referred to as Lee133.

With respect to claim 3, Lee discloses wherein the region where the display data is located comprises a plurality of sub-regions (see fig. 4; discloses plurality of periods comprises initialization period, active period, vertical blanking period); 
Lee doesn’t expressly disclose determining the at least one region to be adjusted in the region where the display data is located comprises: sequentially detecting whether data in each of the sub-regions meets a parameter adjustment condition; and determining a region where data meets the parameter adjustment condition as the region to be adjusted;
In the same field of endeavor, Lee133 discloses a display device and a transmitting system between a source driver and time sequence controller (see par 0003); Lee133 discloses determining the at least one region to be adjusted in the region where the display data is located comprises: sequentially detecting whether data in each of the sub-regions meets a parameter adjustment condition; and determining a region where data meets the parameter adjustment condition as the region to be adjusted (see par 0024; discloses the time (data space) of one frame transmitted via the bus from the timing controller 110 to the source driver 120 is divided into an active area 201 occupied by the display data and a blanking space 202 not occupied by the display data. The entire data space is obtained by multiplying a total horizontal length H-Total and a total vertical length V-Total. The active area 201 is obtained by multiplying a horizontal active length H-Active and a vertical active length V-Active. To the timing controller 110, the horizontal active length H-Active and the vertical active length V-Active are known. Therefore, the timing controller 110 knows when the data transmission process arrives at the blanking space 202. When the data transmission process arrive at the blanking space 202, the timing controller 110 can transmit a packet to the source driver 120 and then immediately stop the transmission, and release the use authority of the bus to the source driver 120);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed Lee to determine the vertical blanking space not occupied by the display data and transmit the packet to the source driver at the blanking space as disclosed by Lee133 in order to transmit the control signals to the source driver without affecting the display data or interfering with display driving steps.

	
Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub 2017/0069257) in view of Kim et al (US Pub 2009/0109201).

With respect to claim 4, Lee doesn’t expressly disclose wherein the parameter adjustment condition is an overdrive condition; and the configuration instruction is an overdrive configuration instruction, the overdrive configuration instruction being intended to instruct the first driver chip to perform at least one parameter configuration operation of impedance adjustment and signal swing adjustment; and before sending the target row of data to the first driver chip, the method further comprises: replacing data in the region to be adjusted with overdrive data;
In the same field of endeavor Kim discloses display device and driving method with improved visibility (see abstract); Kim discloses plurality of switches connected to data lines (see fig. 7; SW576, SW574) wherein the parameter adjustment condition is an overdrive condition; and the configuration instruction is an overdrive configuration see par 0053; discloses The decoder 510 receives the data input/output signal DIO, the driving clock CLK, and the first and second integration signals D0 and D1 from the timing controller 600, decodes them, and provides a charge-share signal SHR, an inversion signal POL, a latch instruction signal DL, and a horizontal start signal STH. Specifically, the charge-share signal SHR is used to short circuit the plurality of data lines for the plurality of data lines to share the charge. The inversion signal POL is used to select a polarity of the image-data voltage. The latch instruction signal DL is used to determine when the data latch 540 starts the operation. The horizontal start signal STH is used to determine when the data-driving chip starts the operation; where polarity inversion is interpreted to be signal swing and short-circuit changes impedance);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to short the data lines via a switch and supply charge sharing signal to the data lines and further provides polarity inversion signal such that positive image data and negative image data are supplied to the data lines as disclosed by Kim in order to improve the display visibility.



	With respect to claim 6, Lee discloses wherein the parameter adjustment condition, the configuration instruction and the first driver chip fall within one of the following relationships: the controller is connected to a plurality of driver chips by data lines, (see fig. 2; discloses timing controller 410 connected to plurality of source driver chips );
Lee doesn’t expressly disclose a switch being disposed between a data line connected to the first driver chip and a data line connected to a second driver chip, the second driver chip being one driver chip, adjacent to the first driver chip, in the plurality of driver chips, the parameter adjustment condition is a charge- sharing condition, and the configuration instruction is a charge-sharing instruction; Brand the first driver chip is a source driver chip of a liquid crystal display screen, the parameter adjustment condition is a polarity inversion condition, and the configuration instruction is a polarity inversion instruction;
In the same field of endeavor Kim discloses display device and driving method with improved visibility (see abstract); Kim discloses a switch being disposed between a data line connected to the first driver chip and a data line connected to a second driver chip, the second driver chip being one driver chip, adjacent to the first driver chip, in the plurality of driver chips, (see fig. 7; switch 576;) the parameter adjustment condition is a charge- sharing condition, and the configuration instruction is a charge-sharing instruction; and the first driver chip is a source driver chip of a liquid crystal display screen, the parameter adjustment condition is a polarity inversion condition, and the configuration instruction is a polarity inversion instruction (see par 0058; discloses The output buffer 570 receives the inversion signal POL and selects the polarity of each of the image-data voltages Y1 to Y480. In addition, the output buffer 570 receives the charge-share signal SHR and short-circuits the data lines, such that the charge is shared by the data lines. As shown in FIG. 7, the output buffer 570 includes buffer circuits 572, first switching units 574, and second switching units 576. The buffer circuit 572 outputs a positive image-data voltage and a negative image-data voltage. The first switching unit 574 receives the inversion signal POL, and selects any one of the positive image-data voltage and the negative image-data voltage, and outputs the selected voltage. The second switching unit 576 receives the charge-share signal SHR and short-circuits the plurality of data lines during the charge-share period. For example, the second switching unit 576 may be a MOS transistor that is turned on when receiving the charge-share signal SHR);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to short the data lines via a switch and supply charge sharing signal to the data lines and further provides polarity inversion signal such that positive image data and negative image data are supplied to the data lines as disclosed by Kim in order to improve the display visibility.


Claims 5, 7, 13-14, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pub 2017/0069257) in view of Yu et al (US Pub 2018/0182329).

With respect to claim 5, Lee doesn’t expressly disclose wherein the parameter adjustment condition is an overdrive condition; and the configuration instruction is an overdrive configuration instruction, the overdrive configuration instruction being intended to instruct the first driver chip to adjust a drive current;
In the same field of endeavor, Yu discloses a display device comprising a timing controller controlling plurality of data drivers (see fig. 1); Yu discloses wherein the parameter adjustment condition is an overdrive condition; and the configuration instruction is an overdrive configuration instruction, the overdrive configuration instruction being intended to instruct the first driver chip to adjust a drive current; (see par 0044; discloses The power control module 304 controls the power state of a source driver 106 based on instructions received from the timing controller 104. For example, during a vertical blanking period of the video input signal, the timing controller 104 may disable the source driver 106. Disabled, the source driver 106 enters a low power operation mode and ceases to drive the associated display elements coupled to the source driver output buffer 308. The source driver 106 may receive a source driver enable signal from the timing controller 104 and resume a normal operation mode and drive analog voltage signals representing display data to the display panel 116);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to control the source driver to be disabled by the timing controller as disclosed by Yu in order to reduce the power consumption of the 

	With respect to claim 7, Lee doesn’t expressly disclose wherein determining the at least one region to be adjusted in the region where the display data is located comprises at least one of: if one piece of data in the region where the display data is located corresponds to a charging-current rise phase, determining the region where the piece of data is located as a region to be adjusted, wherein the configuration instruction is a charging-current increase instruction; and/or if another piece of data in the region where the display data is located corresponds to a charging-current retention phase or a charging-current drop phase, determining the region where another piece of data is located as a region to be adjusted, wherein the configuration instruction is a charging-current decrease instruction;
	In the same field of endeavor, Yu discloses a display device comprising a timing controller controlling plurality of data drivers (see fig. 1); Yu discloses wherein determining the at least one region to be adjusted in the region where the display data is located comprises at least one of: if one piece of data in the region where the display data is located corresponds to a charging-current rise phase, determining the region where the piece of data is located as a region to be adjusted, wherein the configuration instruction is a charging-current increase instruction; and/or if another piece of data in the region where the display data is located corresponds to a charging-current retention phase or a charging-current drop phase, determining the region where another piece of data is located as a region to be adjusted, wherein the configuration instruction is a see par 0044; discloses The power control module 304 controls the power state of a source driver 106 based on instructions received from the timing controller 104. For example, during a vertical blanking period of the video input signal, the timing controller 104 may disable the source driver 106. Disabled, the source driver 106 enters a low power operation mode and ceases to drive the associated display elements coupled to the source driver output buffer 308. The source driver 106 may receive a source driver enable signal from the timing controller 104 and resume a normal operation mode and drive analog voltage signals representing display data to the display panel 116);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to control the source driver to be disabled by the timing controller as disclosed by Yu in order to reduce the power consumption of the display device during vertical blanking period without affecting the display quality of the displayed image.



	With respect to claim 13, Lee doesn’t expressly disclose wherein self-configuring the drive parameter based on the configuration instruction comprises at least one of: performing at least one parameter configuration operation of impedance adjustment and signal swing adjustment if the configuration instruction is an overdrive configuration instruction; adjusting a drive voltage if the configuration instruction is an overdrive 
	In the same field of endeavor, Yu discloses a display device comprising a timing controller controlling plurality of data drivers (see fig. 1); Yu discloses timing controller may adjust a drive voltage if the configuration instruction is an overdrive configuration instruction (see par 0044; discloses The power control module 304 controls the power state of a source driver 106 based on instructions received from the timing controller 104. For example, during a vertical blanking period of the video input signal, the timing controller 104 may disable the source driver 106. Disabled, the source driver 106 enters a low power operation mode and ceases to drive the associated display elements coupled to the source driver output buffer 308. The source driver 106 may receive a source driver enable signal from the timing controller 104 and resume a normal operation mode and drive analog voltage signals representing display data to the display panel 116);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to control the source driver to be disabled by the timing controller as disclosed by Yu in order to reduce the power consumption of the 

	With respect to claim 14, Lee doesn’t expressly disclose wherein self- configuring the drive parameter based on the configuration instruction of the target row of data comprises at least one of: increasing a drive current of the first driver chip if a charging-current increase instruction is detected in the target row of data; and decreasing the drive current of the first driver chip if a charging-current decrease instruction is detected in the target row of data;
In the same field of endeavor, Yu discloses a display device comprising a timing controller controlling plurality of data drivers (see fig. 1); Yu discloses wherein self- configuring the drive parameter based on the configuration instruction of the target row of data comprises at least one of: increasing a drive current of the first driver chip if a charging-current increase instruction is detected in the target row of data; and decreasing the drive current of the first driver chip if a charging-current decrease instruction is detected in the target row of data; (see par 0044; discloses The power control module 304 controls the power state of a source driver 106 based on instructions received from the timing controller 104. For example, during a vertical blanking period of the video input signal, the timing controller 104 may disable the source driver 106. Disabled, the source driver 106 enters a low power operation mode and ceases to drive the associated display elements coupled to the source driver output buffer 308. The source driver 106 may receive a source driver enable signal from the timing controller 104 and resume a normal operation mode and drive analog voltage signals representing display data to the display panel 116);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to control the source driver to be disabled by the timing controller as disclosed by Yu in order to reduce the power consumption of the display device during vertical blanking period without affecting the display quality of the displayed image.
With respect to claim 17, Lee discloses a drive control apparatus, being applied to a controller, the apparatus (see fig. 1; discloses display device 10);
Lee doesn’t expressly disclose comprising: a processor; and a memory operable to store an instruction executable by the processor; wherein the processor is operable to perform the drive control method as defined in claim 1;
Yu discloses display device and driving method thereof where the display device comprises a processor; and a memory operable to store an instruction executable by the processor; wherein the processor is operable to perform the drive control method (see par 0055; discloses various operations of example methods described herein may be performed, at least partially, by one or more processors that are temporarily configured (e.g., by software) or permanently configured to perform the relevant operations. Whether temporarily or permanently configured, such processors may constitute processor-implemented modules that operate to perform one or more operations or functions. The modules referred to herein may, in some example embodiments, comprise processor-implemented modules; see par 0056);
Lee to permanently configure the driving method in the apparatus comprising processor and memory as disclosed by Yu in order to allow the device the to automatically perform the driving method without having to receive any inputs from the user.

With respect to claim 18, Lee discloses a drive control apparatus, being applied to a controller, the apparatus (see fig. 1; discloses display device 10);
Lee doesn’t expressly disclose comprising: a processor; and a memory operable to store an instruction executable by the processor; wherein the processor is operable to perform the drive control method as defined in claim 1;
Yu discloses display device and driving method thereof where the display device comprises a processor; and a memory operable to store an instruction executable by the processor; wherein the processor is operable to perform the drive control method (see par 0055; discloses various operations of example methods described herein may be performed, at least partially, by one or more processors that are temporarily configured (e.g., by software) or permanently configured to perform the relevant operations. Whether temporarily or permanently configured, such processors may constitute processor-implemented modules that operate to perform one or more operations or functions. The modules referred to herein may, in some example embodiments, comprise processor-implemented modules; see par 0056);
Lee to permanently configure the driving method in the apparatus comprising processor and memory as disclosed by Yu in order to allow the device the to automatically perform the driving method without having to receive any inputs from the user.

With respect to claim 20, Lee doesn’t expressly disclose a computer-readable storage medium, wherein at least one instruction is stored in the computer-readable storage medium, and the computer- readable storage medium, when running on a processing component, causes the processing component to perform the drive control method as defined in claim 1;
Yu discloses display device and driving method thereof where a computer-readable storage medium, wherein at least one instruction is stored in the computer-readable storage medium, and the computer- readable storage medium, when running on a processing component, causes the processing component to perform the drive control method (see par 0055; discloses various operations of example methods described herein may be performed, at least partially, by one or more processors that are temporarily configured (e.g., by software) or permanently configured to perform the relevant operations. Whether temporarily or permanently configured, such processors may constitute processor-implemented modules that operate to perform one or more operations or functions. The modules referred to herein may, in some example embodiments, comprise processor-implemented modules; see par 0056; discloses portions of this specification are presented in terms of algorithms or symbolic representations of operations on data stored as bits or binary digital signals within a machine memory (e.g., a computer memory).);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Lee to permanently configure the driving method in the apparatus comprising processor and memory as disclosed by Yu in order to allow the device the to automatically perform the driving method without having to receive any inputs from the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SUJIT SHAH/           Examiner, Art Unit 2624               

/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624